     Case 2:12-cv-00601-ROS Document 3233 Filed 05/03/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                  NO. CV-12-00601-PHX-ROS
10                 Plaintiffs,                       JUDGMENT ON ATTORNEY FEES
                                                         AND COSTS
11   v.
12   Charles L Ryan, et al.,
13                 Defendants.
14
15          Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.
17          IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order filed May
18   3, 2019, judgment is entered in favor of plaintiffs and against defendants in the amount of
19   $ 1,602,955.20 in attorneys’ fees and $45,082.60 in costs, for a total of $1,648,037.80.
20
                                               Brian D. Karth
21                                             District Court Executive/Clerk of Court
22
     May 3, 2019
23                                             s/ Rebecca Kobza
                                         By    Deputy Clerk
24
25
26
27
28
